UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-K (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For The Fiscal Year Ended December 31, 2010 o TRANSITION REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File No.333-143215 ENERGY & TECHNOLOGY, CORP. (Exact name of registrant as specified in its charter) Delaware 26-0198662 (State or other jurisdiction of incorporation or organization) (I.R.S.Employer Identification No.) PetroleumTowers, Suite 530, P.O. Box 52523 Lafayette, LA 70505 U.S.A. (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (337) 984-2000 Securities registered under Section 12(b) of the Exchange Act: None. Securities registered under Section 12(g) of the Exchange Act: Common stock, par value $0.001 per share. (Title of class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 the Securities Act. Yeso No x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yeso No x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding twelve months (or such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNoo Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of S-K (§229.405 of this chapter)is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.x Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNo x State issuer’s revenues for its most recent fiscal year: $ 3,392,298 . The aggregate market value of Common Stock held by non-affiliates of the Registrant on March 31, 2011 was $ 135,116,40 0 based on a $0.80 closing price for the Common Stock on March 31, 2011. For purposes of this computation, all executive officers and directors have been deemed to be affiliates. Such determination should not be deemed to be an admission that such executive officers and directors are, in fact, affiliates of the Registrant. Number of the issuer’s Common Stock outstanding as of March 31, 2011: 168,909,500 . Documents incorporated by reference: None. TABLE OF CONTENTS PART I PAGE ITEM 1. DESCRIPTION OF BUSINESS 1 ITEM 1A RISK FACTORS 3 ITEM 1B UNRESOLVED STAFF COMMENTS 3 ITEM 2. PROPERTIES 3 ITEM 3. LEGAL PROCEEDINGS 3 ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 3 PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY; RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES 3 ITEM 6. SELECTED FINANCIAL DATA 4 ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 4 ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 10 ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA 10 ITEM 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 11 ITEM 9A. CONTROLS AND PROCEDURES 11 PART III ITEM 10. DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE 11 ITEM 11. EXECUTIVE COMPENSATION 12 ITEM 12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS 13 ITEM 13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE 14 ITEM 14. PRINCIPAL ACCOUNTANT FEES AND SERVICES 14 PART IV ITEM 15. EXHIBITS, FINANCIAL STATEMENT SCHEDULES 15 SIGNATURES PART I ITEM 1.DESCRIPTION OF BUSINESS. Technical Industries & Energy, Corp. (“TIE” or the “Company”) was founded in the State of Delaware on November 29, 2006.On January 3, 2007, we entered into a Stock Purchase and Share Exchange Agreement with Technical Industries, Inc., (“TII”) a Louisiana corporation founded May 11, 1971 whereby TII became our wholly owned operating subsidiary. On September 9, 2008 we changed our name to Energy & Technology Corp. The Company activities are directed towards manufacturing, reclamation of essential commodities, energy, technology, sugar, biofuel, oil & gas equipment and products. We have expanded our operations and have hereby included a consolidated financials for all of the affiliate companies to include Energy & Technology, Corp., Technical Industries, Inc., Energy Technology Manufacturing and Threading, LLC, Energy Pipe, LLC., and ITO Venture, LLC (International Trans Oil). We plan to continue on expanding according to our business plan and may acquire other companies related to energy and essential commodities, and energy services and with services and products which complements existing services and products and continue t o offer the latest technology to the Energy and Essential Commodities industry.Our goal has always been and will continue to help energy companies safely reach deep energy reserves that present technology is not designed to reach and increase opportunities for income, growth and financing. Our business offices are located at the Petroleum Towers, Suite 530 Lafayette, LA 70503 and our mailing address is P.O. Box 52523, Lafayette, LA, 70505. Our telephone number is (337) 984-2000. We are headquartered in Lafayette, Louisiana with a branch office and production facilities in Houston, Texas. We offer several services, which can be described as engineering, manufacturing, reclamation, sales, and non-destructive testing (“NDT”) services, storage, maintenance for pipe and equipment utilized in the energy industry. NDT is more fully described as the application of industry-wide and/or proprietary test methods to examine pipe and equipment utilized in the energy industry, or any object, material or system associated therewith, without impairing their future usefulness. An essential characteristic of NDT is that the examination process does not change the composition, shape, integrity or properties of the test object, thus allowing the object to be utilized for the purpose for which it was manufactured. The end result is less time involved in testing, lower costs and less waste of materials than other forms of pipe inspection that require that the test object be destroyed. Through our staff of industrial, electrical and computer engineers, we offer engineering services to assist our customers in the design, improvement, installation, and/or integration of NDT components and systems.The services, which vary according to the needs of the customer, focus on design, layout, testing, and troubleshooting of NDT systems hardware and software. We also manufacture our own proprietary ultrasonic and NDT electronic equipment systems, which perform the NDT services including ultrasonic inspection, electromagnetic inspection and others. The layout and design of the systems’ physical components are produced and tested by our engineers. Once the design has passed testing, the individual components are built into the design. Some of the components, such as the circuit boards, may be assembled by a third party before being incorporated into the design. Last, the final assembly is integrated with proprietary inspection software developed by our programmers. Another component of our business consists of selling pipe and equipment used in exploration, drilling, and production of oil and gas.The manufactured pipe and equipment is supplied to us by various steel mills in finished or unfinished form for us to process. Before the pipe and equipment is offered to our customers for sale, it must undergo further processing, such as blasting, threading, coating, and non-destructive testing inspection before being turned into a final product.We only sell oilfield pipe and equipment that has passed inspection and meets or exceeds API (American Petroleum Institute) and/or customer specifications. Lastly, we provide manufacturing, reclamation including ultrasonic pipe inspection technology. Services include full-length electromagnetic inspection for pipe and equipment utilized in the energy industry, and full length ultrasonic inspection systems for new and used pipe including drill stem, tubing, casing, and line pipe. We offer several different types of electromagnetic and ultrasonic inspection processes, each of which is tailored to the inspection of a particular pipe characteristic, such as size, length, wall thickness, ovality, or detection of a particular pipe defect. The type of process is determined by the customer according to their particular needs. All of the pipe and equipment that enters our facilities are carefully documented and incorporated into our propriety inventory tracking system, which is accessible to customers on the World Wide Web. Through this system, the customer is able to obtain real-time storage and inspection information on his pipe that is located at our facilities. We operate year-round, 24 hours a day, seven days a week when needed, and the number of employees has exceeded 200; however, due to the market slowdown and BP accident in the Gulf of Mexico, the number of current employees is down to approximately 55.The Board of Directors has suspended the C.E.O. George M. Sfeir and others pay due to the losses the company has suffered.The company will continue to suspend other employees when needed until the market and the price of oil improves. Today, we continue to serve the energy industry by manufacturing and maintaining proprietary systems that detect, and collect all available defects and wall thickness and outside diameter/ovality readings and store them in their proper position on the pipe, produce a three-dimensional image of the pipe, and allow the engineer to simulate burst, collapse, and pull apart the pipe on the computer prior to drilling. This helps energy companies reach reserves that otherwise cannot be reached with present technology. As a result of this advanced technology, the American Petroleum Institute (API) appointed Mr. George M. Sfeir, to serve on their 2008 committee for non-contact inspection.Technical Industries, Inc. developed and have been awarded US Patent No. 7,263,887 , and U.S. 7.401.518, and U.S. 7,401,518B2 and Chinese Patent No. 200480012199.4 and other international patent s pending . 1 We serve customers in Houston, Texas, Newfoundland, Canada, and Lafayette, Abbeville, Louisiana, the Rockies, and we are expanding to Saudi Arabia, Egypt, UAE, Mexico, and other parts of the World. Our customer base of over 50 accounts consists of oil companies, steel mills, material suppliers, drilling companies, material rental companies, and engineering companies. We handle regular projects and specialize in deep water projects including BP Crazy Horse, ExxonMobil Alabama Bay and ExxonMobil GrandCanyon, Sakhalin Island and Caspian Sea, Texas A&M University Ocean Explorer, and other projects. Additional services include full-length electromagnetic inspection for oil-field pipe and equipment and full length ultrasonic inspection systems for new and used tubing, casing and line-pipe, wet or dry Magnetic Particle Inspection ("MPI"); Dye Penetrant Testing ("PT"), or Ultrasonic Testing of the End Areas ("UT SEA") of plain end and threaded connections, including drill collars and drilling rig inspection; mill systems and mill surveillance; testing and consulting services. Today we continue to serve the energy industry niche by manufacturing and maintaining proprietary systems that are capable of detecting defects through the use of our patented technology. ITEM 1A.RISK FACTORS COMPETITORS MAY DEVELOP SIMILAR TECHNOLOGY OR PATENT SIMILAR TECHNOLOGY, AND MAKE THIS TECHNOLOGY AVAILABLE TO OUR CUSTOMERS. Competitors may develop similar technology or similar patents and make the technology available to our current customers at a lower cost or on better contractual terms. If this were to occur our customer base would be reduced which would in turn lower our revenues. OUR FUTURE SUCCESS IS DEPENDENT, IN PART, ON THE PERFORMANCE AND CONTINUED SERVICE OF GEORGE M. SFEIR, WITHOUT HIS CONTINUED SERVICE, WE MAY BE FORCED TO INTERRUPT OR EVENTUALLY CEASE OUR OPERATIONS. We are presently dependent to a great extent upon the experience, abilities and continued services of George M. Sfeir our Chief Executive Officer and director. We currently do not have an employment agreement with Mr. Sfeir. The loss of his services could have a material adverse effect on our business, financial condition or results of operation. GEORGE M. SFEIR HAS MAJORITY VOTING CONTROL OF OUR COMMON STOCK. Mr. Sfeir and family members have the voting proxyfor the majority of the voting stock of the Company,which includes Sfeir Family Trust and American Interest, LLC.Majority of our shares are held by 3 entities (the Sfeir Family Trust, American Interest, LLC and AM Financials). WE ARE IN A HIGHLY COMPETITIVE MARKET AND WE ARE UNSURE AS TO WHETHER OR NOT THERE WILL BE ANY CONSUMER DEMAND FOR OUR PRODUCTS AND SERVICES. Some of our competitors are much larger and better capitalized than we are. It may be possible that our competitors will better address the same market opportunities that we are addressing. These competitors, either alone or with collaborative partners, may succeed in developing business models that are more effective or have greater market success than our own. The Company is especially susceptible to larger manufacturers that invest more money in research and development. Moreover, the market for our products is large but highly competitive. There is little or no hard data that substantiates the demand for our products or how this demand will be segmented. It is possible that there will be low consumer demand for our products, or that interest in our products could decline or die out, which would cause us to be unable to sustain our operations. We primarily serve the energy industry, which is a highly volatile and politically driven industry.Significant decreases in oil prices or changes in the political landscape could adversely affect the demand for our products and services. WHILE NO CURRENT LAWSUITS ARE FILED AGAINST THE COMPANY, THE POSSIBILITY EXISTS THAT A CLAIM OF SOME KIND MAY BE MADE IN THE FUTURE. The Company has resolved one suit and is involved in onelawsuit and the possibility exists that additional claims of some kind may be made in the future.While we will work to insure high product quality and accuracy in all marketing and labeling, no assurance can be given that some claims for damages will not arise. While we plan to properly insure ourselves with standard product liability insurance, there can be no assurance that this insurance will be adequate to cover litigation expenses and any awards to plaintiffs. The types of claims that could be made against the Company consists primarily of product liability claims associated with a failure of pipe stem and oil country tubular products used for exploration.The Company maintains general liability insurance with an annual aggregate of $4,000,000, as well as a $4,000,000 umbrella policy. 2 ITEM 1B.UNRESOLVED STAFF COMMENTS Not Applicable ITEM 2.DESCRIPTION OF PROPERTY. We presently maintain our principal offices at Petroleum Towers, Suite 530 P.O. Box 52523, Lafayette, LA, 70505 U.S.A.Our telephone number is (337) 984-2000. Our main manufacturing, reclamation, inspection and maintenance facility in Houston, Texas, consists of approximately 28 acres and includes a building capable of performing all inspection work in an environmentally protected area, and providing storage areas for pipe and equipment. Additional storage areas of approximately 20 acres adjoining our main operating plant are available for future expansion. We have constructed a similar facility in Abbeville, Louisiana on property leased from the City of Abbeville for a 25 year term plus another 25 year option at the same rate beginning in 2005 with payments that began on November 1, 2008. This facility consists of a building which houses the manufacturing, reclamation, testing, engineering, storage and maintenance is expected to employ an additional 32 people. Both facilities provide excellent year-round pipe and equipment storage and maintenance services. ITEM 3.LEGAL PROCEEDINGS. We are currently not involved in any litigation that we believe could have a materially adverse effect on our financial condition or results of operations. There is no action, suit, proceeding, inquiry or investigation before or by any court, public board, government agency, self-regulatory organization or body pending or, to the knowledge of the executive officers of our Company or any of our subsidiaries, threatened against or affecting our Company , our common stock, any of our subsidiaries or of our Company’s or our Company’s subsidiaries’ officers or directors in their capacities as such, in which an adverse decision could have a material adverse effect. ITEM 4.SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS. None. PART II ITEM 5.MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS. Market Information A symbol was assigned for our securities so that our securities may be quoted for trading on the OTCBB under symbol ENGT. Minimal trading has have occurred through the date of this Report. The following table sets forth the high and low trade information for our common stock. The prices reflect inter-dealer quotations, do not include retail mark-ups, markdowns or commissions and do not necessarily reflect actual transactions. Quarter ended Low Price High Price December 31, 2009 * March 31,2010 * June 30, 2010 September 30, 2010 December 31, 2010 $ $ *adjusted for 5/1 forward split 01/15/10 Holders As of March 31, 2011 in accordance with our transfer agent records, we had 212 record holders of our Common Stock. 3 Dividends To date, we have not declared or paid any dividends on our common stock. We currently do not anticipate paying any cash dividends in the foreseeable future on our common stock, when issued pursuant to this offering. Although we intend to retain our earnings, if any, to finance the exploration and growth of our business, our Board of Directors will have the discretion to declare and pay dividends in the future. Payment of dividends in the future will depend upon our earnings, capital requirements, and other factors, which our Board of Directors may deem relevant. Stock Option Grants To date, we have not granted any stock options. Registration Rights We have not granted registration rights to the selling shareholders or to any other persons. ITEM 6. SELECTED FINANCIAL DATA. Revenues $ Cost of Revenues Gross Profit (Loss) ) OperatingExpenses General & Administrative Expenses Depreciation Total Operating Expenses Income (Loss) from Operations ) Other Income (Expense) Income (Loss) Before Income Taxes ) Provision for Income Taxes ) Net Income (Loss) $ ) $ $ $ ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OR PLAN OF OPERATIONS General We have a patented process which can help companies within the energy industry reach deep energy reserves other equipment cannot. The following list highlights a few areas of opportunity to expand the Company's business: Sales and marketing efforts:Although we have been impacted by the downturn in the national and global economies, we have grown over the historical period without an aggressive marketing and sales effort. Currently, new business is generated from referrals, technical sessions givento oil & gas and energy related companies, a website and through the use of a marketing company on a limited basis. To date, we have hired onein-house salesperson and another sales person based in Louisiana who visits with customers. Currently, we have two employees whose duties are focused on sales, marketing, and promotional activities for the Company.Management believes revenue can be increasedby expanding the Company's sales force and forming a marketing department in order to increase our market share. Applying for additional patents to protect proprietary rights: We have developed international patent-pending new inspection technology needed in order to reach deep energy reserves present technology cannot reach.Our expandable inspection technology helps the companies in the energy industry retrieve a large amount of energy reserves that cannot be retrieved with current technology. We have manufactured several pieces of equipment in-house that have enabled us to successfully serve the energy industry. Due to proprietary infringement risk, we have discontinued manufacturing the equipment for sale to third parties. By securing a patent protectingour proprietary technology, we could consider manufacturing equipment for sale again, which would open a new line of revenue. 4 Introduction of complementary services:We are continually adding new services in order to meet customer demand. Most recently, we began drilling equipment inspection services and added a manufacturing facility and pipe and equipment sales company. Other areas management has identified as potential growth avenues include vessel inspection and inspection of pipelines in service. In 2010, we opened our pipe threading facility containing threading equipment which can be attached to the inspection assembly line to provide additional services for a very low increased cost to our customers. Geographic expansion in the domestic and international markets: We currently derive the majority of revenue from the Houston, Texas market, where many of our clients are based. There are several other markets that could be better served, such as in Louisiana where a new plant in Abbeville, Louisiana has been constructed in order to serve the deep wells in the Gulf of Mexico. This plant was ready for operations in 2008. Other expansions are being considered through the opening of additional full-service, local plants. Furthermore, we maintain relations with sales representatives in the Mexico, Saudi Arabia, and Middle East markets that could be better utilized if we are able to locally serve customers. Lastly, we have Canadian customers that utilize our services on a limited basis, due to the high cost of shipping heavy pipes. To date, we have not had the capital or human resources to establish plants in these potential markets. We continue to seek other companies which can complement essential commodities, energy, technology manufacturing, reclamation, pipe and inspection business with the goal of securing these businesses through a combination of cash and stock payments. All of these expansion plans rely heavily on raising capital through a public offering of additional stock which would be used to fund our acquisitions. We have a customer base of approximately 60 accounts, and are continually expanding our customer base to increase revenue growth. Currently, we serve customers that are oil companies, steel mills, material suppliers,drilling companies, material rental companies and engineering companies. Our customer relationships average over ten years which provides us repeat business. Critical Accounting Policies The Company has identified the following accounting policies to be the critical accounting policies of the Company: Revenue Recognition.Revenue for inspection services is recognized upon completion of the services rendered.Revenue for the sales of pipe is recognized when pipe is delivered and the customer takes ownership and assumes the risks of loss, collection of the relevant receivable is probable, persuasive evidence of an arrangement exists, and the sales price is fixed or determinable. Inventory.Inventory is stated at the lower of cost determined by the specific identification method or market.At December 31, 2010 and 2009 , inventory consisted of pipe available for sale. Property and Equipment. Property and equipment are stated at cost.Expenditures for property and equipment and items that substantially increase the useful lives of existing assets are capitalized at cost and depreciated. Routine expenditures for repairs and maintenance are expensed as incurred.The cost and related accumulated depreciation of property and equipment disposed of are eliminated from the accounts, and any resulting gain or loss is recognized.Depreciation is provided utilizing the straight-line method over the estimated useful lives of the assets capitalized. Valuation of Long-Lived Assets.In the event facts and circumstances indicate that carrying amounts of long-lived assets may be impaired, the Company evaluates the recoverability of its long-lived assets using the estimated future undiscounted cash flows associated with the asset compared to the asset’s carrying amount to determine if a write-down is required.Any impairment loss is measured as the difference between the carrying amount and the fair value of the impaired asset. Discussion of Changes in Financial Condition from December 31, 2009 to December 31, 2010 At December 31, 2010, total assets amounted to $11,271,020 compared to $15,883,341 at December 31, 2009, a decrease of $4,612,321 , or 29.0% . The decrease is primarily due to a decrease in inventory of $2,069,394, a decrease in accounts receivable of $623,014, a decrease of property and equipment of $1,125,75 1 and a decrease in the Company’s cash of $ 1,203,672 . These decreases were offset by an increase in the Company’s deferred tax asset of $688,748 . Our liabilities at December 31, 2010, totaled $5,926,493 compared to $9,142,014 at December31, 2009 , a decrease $3,215,521 , or 35.2% . The decrease is primarily due to a decrease in accounts payable of $3,191,919 and a decrease in deferred taxes payable of $388,894. These decreases were partially offset by an increase in accrued rent of $150,000 and an increase in notes payable of $141,542. Total stockholder’s equity decreased from $6,741,327 at December 31, 2009, to $5,344,527 at December 31, 2010.This decrease was due to net loss from BP accident in the Gulf of Mexico generated for the year ended December 31, 2010 of $1,522,527 offset by the issuance of 115,500 shares of the Company’s common stock in exchange for services performed in the amount of $125,745 . 5 Cash and Cash Equivalents The decrease in cash and cash equivalents was primarily due to the Company’s net operating loss for the year. Inventory We began purchasing pipe for sale to customers inlate 2007.This was an opportunity for us to expand our services to our customers.Inventory of pipe at December 31, 2010 was $3,494,163 compared to 5,563,557 at December 31, 2009. It is anticipated that the Company will continue its efforts to expand its sales of oilfield pipe.This decrease is primarily attributable to $1,866,777 pipe inventory returned to the vendor during 2010. Property and Equipment The decrease in property and equipment is primarily due to the slowdown in the national and global economies during 2009 and 2010.The Abbeville facility, which was ready for operationin late 2007, was developed in order to serve the deep wells in the Gulf of Mexico.However, due to the recent BP Macondo accident and the slowdown in the oil and gas industry, we have not been able to maximize the capacity of this facility.As a result, we cancelled equipment orders and returned some equipment to suppliers in 2009. The equipment pertaining to the cancelled orders and returned to suppliers was recognized as construction in progress at December 31, 2008.The amount of the order canceled with the supplier totaled approximately $3.3 million.In 2010, we began utilizing the facility on a limited basis, but determined to sell equipment with a cost of $736,000 and a net book value of $516,952 for $173,000 in order to generate cash flow for operations.Additionally, depreciation expense in the amount of $933,178 accounted for most of the decrease during the year. Deferred Tax Asset/Income Taxes Payable Due to the Company’s loss for the year ended December 31, 2010, our deferred tax asset associated with the net operating loss, federal contributions, capital loss carry forwards, and general business credits have been increased by $660,664 to a balance of $734,175 at December 31, 2010.This balance includes a provision of $17,929 associated with certain net operating losses recognized at the state level for which there is not sufficient net income generated to fully offset the balance. Accounts Payable Accounts payable at December 31, 2010 totaled $153,157 compared to $3,345,076 at December 31, 2009, a decrease of $3,191,919. This decrease is primarily due to the return of pipe acquired in 2009 and returned to the vendor during 2010.We reduced our inventory asset and vendor payable by approximately $3.1 million. Common Stock Outstanding On April 1, 2009, we entered into an agreement with American Interest, LLC and the Sfeir Family Trust whereby the two stockholders agreed to cancel 118,046,500 common shares and 47,053,500 common shares, respectively, for the consideration to be re-issued in the future.In 2010, the Company re-issued 115,100,000 of those shares. Discussion of Results of Operations for the Year Ended December 31, 2010 compared to the Year Ended December 31, 2009 Revenues Our revenue for the year ended December 31, 2010, was $2,788,683 compared to $6,863,367 for the year ended December 31, 2009, a decrease of $4,074,684, or 59.4%.The decrease isattributable primarily to the lack of inspection fees which decreased $3,252,214 from $4,507,762 in the year ended December 31, 2009 to $2,041,506 during the year ended December 31, 2010.This was a result of the moratorium on deep water drilling in the Gulf of Mexico due the British Petroleum oil disaster.This decrease was accompanied by loss of additional income from rebillable job supplies which decreased $543,533 from $1,040,113 in 2009 to $496,580 in the year ended December 31, 2010.We store pipe and equipment inventory for our customers and expanded our facility in 2010 to accommodate other pipe manufacturers and distributors and our storage fees only decreased $358,015. 6 The following table presents the composition of revenue for the year December 31, 2010 and 2009: Revenue: Dollars Percentage Dollars Percentage Variance Dollars Inspection Fees $ 2,041,506 60.1 % $ % $ (2,466,255 ) Sale of Pipe $ 5.0 % $ % $ Storage Fees $ 24.1 % $ % $ ) Other Income $ 365,277 10.8 % $ % $ (740,053 Total Revenue $ 3,392,298 % $ % $ (3,471,069 Cost of Revenue and Gross Profit Our cost of revenue for the year ended December 31, 2010, was $2,870,547, or 102.9% of revenues, compared to $3,815,250, or 55.6% of revenues, for the year ended December 31, 2009.The overall decrease in our cost of revenue is primarily due to our reduction in payroll and related contract costs due to the decrease in inspection work.The primary reason for the increase in cost of sales as a percentage of revenues was due to the amount of fixed costs included in our cost of revenue, such as depreciation on equipment and facilities, and insurance costs. During the year ended December 31, 2008, as a conservative measure, our accountants took back into our inventory from a customer, pipe that had been sold in the second quarter of 2009, a lawsuit filed by the customer to take back the pipe.The sale associated with the pipe was reversed in the third quarter of 2008 , and the cost of the pipe returned to us was added back into inventory.Upon further inspection of the pipe returned to us, we noted that a certain amount of the pipe was damaged due to bad maintenance by the customer. We have since repaired the pipe and have charged the cost of repair back to the customer and believe the pipe should be listed at market value; however our accountant and auditors recorded based on GAAP rules.As such, we reduced the recorded value of this pipe to its estimated scrap market value.This adjustment was recognized in our cost of sales and reduced our overall profit until the matter is resolved. The following table presents the composition of cost of revenue for the year ended December 31, 2010 and 2009: Cost of Revenue: Dollars Percentage Dollars Percentage Variance Dollars Labor and Related Costs $ 22.3 % $ % $ ) Materials and Supplies $ 17.8 % $ % $ Subcontract Labor $ 454,140 16.9 % $ % $ (281,561 ) Depreciation and amortization $ 886,254 33.0 % $ % $ 197,311 Maintenance $ 1.8 % $ % $ ) Insurance $ 4.5 % $ % $ ) Other $ 3.7 % $ % $ ) TotalCostof Revenue $ 2,686,998 % $ % $ (1,128,258 ) Due to the economy, we were unable to maintain our permanent employees and were forced to lay off employees in 2010 and utilized the services of subcontractors to assist us as needed to provide timely and quality service to our customers.We will continue our efforts to attract employees and retain qualified individuals to serve the needs of our customers.The increase in depreciation expense was the result of additional equipment pipe threading and manufacturing facility placed in service during 2010.The increase in other materials and supplies is due primarily to sales of pipe and below cost in order to facilitate agreements with customers. Operating Expenses For the year ended December 31, 2010, our operating expenses totaled $2,329,721, as compared to $2,300,071, in 2009, representing an increase of $29,650, or 1.3%. The largest component of our operating expenses for 2010 consists of salaries and wages, professional services, rent, and other expense. Salaries and wages for general and administrative personnel was $967,152 for the year ended December 31, 2010, compared to $947,669 for the year ended December 31, 2009, an increase of $19,483, or 2.9%.This increase was primarily the result of additional administrative personnel hired during 2010.Due to the current economy, management has made substantial reductions in management and executive salaries, including suspending the pay for the CEO and the lay-off of certain managers, engineers and supervisors not essential to operations. 7 Professional services expense increased from $299,197 for the year ended December 31, 2009, to $370,867 for the year ended December 31, 2010, an increase of $71,670, or 23.9%.The increase is primarily a result of expenses we incurred throughout the year ended December 31, 2010, for legal fees associated with legal proceedings related to pipe agreements and negotiations with foreign parties, as well as an increase in accounting fees associated with the acquisition of an equity interest in ITO Ventures, L.L.C., and a new wholly owned subsidiary, Energy Technology Manufacturing and Threading, LLC Rent expense totaled $265,105 for the year ended December 31, 2010, as compared to $267,313 for the year ended December 31, 2009, a decrease of $2,208, or 0.8%.Rent expense for both the year ended December 31, 2010, and for the year ended December 31, 2009, pertains primarily to our rental of office space for our headquarters in Lafayette as well as our rental of land and facilities for operating purposes. Other expenses increased from $223,193 for the year ended December 31, 2009, to $319,949 for the year ended December 31, 2010, an increase of $96,756, or 43.4%.The increase is primarily the result of the write off of bad debts in the amount of $182,344 for one customer for work performed on pipe which is involved in a lawsuit with the Company, regarding ownership. Other Income and Expense Other income and expense consists of investment income, gain or loss on sale of assets, and interest expense.For the year ended December 31, 2010, other expense, net of other income, totaled $61,533, as compared to other expense, net of other income, of $92,902 for the year ended December 31, 2009. Investment income, which consists of interest, dividends, realized gains and losses, and unrealized gains and losses, amounted to $25,348 for the year ended December 31, 2010, compared to an investment income of $13,020 for the year ended December 31, 2009. For the year ended December 31, 2010, we recognized a gain of $14,091 from our investment in ITO Ventures, LLC, as well as recognized interest and dividend income of $11,256.At December 31, 2010, the investment account consisted solely of cash equivalents. Interest expense totaled $149,601 for the year ended December 31, 2010, as compared to $99,637 for the year ended December 31, 2009, an increase of $49,964, or 50.2%.Interest expense pertains primarily to amounts due to affiliates as well as to our notes payable with third parties, and the increase relates to the principal payments on new debts and obligations from financing activities in late 2009 and the year ended December 31, 2010. During 2010, we disposed of equipment with an original cost of approximately $1,196,080, which had a remaining net book value of approximately $848,226. During the first quarter of 2010, the Company entered into a settlement with North American Interpipe, Inc. whereby they paid $1 in exchange for forgiveness of all accounts payable balances in the amount of $1,298,074.In addition, the Company forgave accounts receivable balances totaling $919,751 offset by an allowance for doubtful accounts of $97,000.The net effect of the settlement in addition to reducing accounts payable and accounts receivable resulted in the recognition of $475,323 in other income. Provision for income taxes For the year ended December 31, 2010, we reported an income tax benefit of $1,030,532, compared to income tax expense of $346,061 for the year ended December 31, 2009, a decrease of $1,376,593, or 445.4%, which was attributable to the net loss for the year. Discussion of Results of Operations for the Year Ended December 31, 2010 compared to the Year Ended December 31, 2009 Capital Resources and Liquidity At December 31, 2010, we had $ 453,658 in cash and cash equivalents, which included two investment accounts, consisting of cash equivalents, with a fair value of $26,703.Our cash outflows have consisted primarily of expenses associated with continued operations.Cash outflows for investing purposes have consisted primarily the acquisition of equipment and other technology to better serve our customers.Most of the cost of those acquisitions have been offset by the sale of excess equipment.Currently, we have been able to utilize our relationships with affiliated entities to stabilize our liquidity needs. 8 We believe we can satisfy our cash requirements for the next twelve months with our current cash and expected revenues. However, completion of our plan of operation is subject to attaining adequate revenue. We cannot assure investors that adequate revenues will be generated. In the absence of our projected revenues, we may be unable to proceed with our plan of operations. Even without adequate revenues within the next twelve months, we still anticipate being able to continue with our present activities, but we may require financing to potentially achieve our growth goals. In the event we are not successful in reaching our initial revenue targets, additional funds may be required, and we may not be able to proceed with our business plan for the development and marketing of our core services.Should this occur, we would likely seek additional financing to support the continued operation of our business. Critical Accounting Policies Our financial statements and related public financial information are based on the application of accounting principles generally accepted in the United States (“GAAP”). GAAP requires the use of estimates; assumptions, judgments and subjective interpretations of accounting principles thathave an impact on the assets, liabilities, revenue and expense amounts reported. These estimates can also affect supplemental information contained in our external disclosures including information regarding contingencies, risk and financial condition. Webelieve our use of estimates and underlying accounting assumptions adhere to GAAP and are consistently and conservatively applied. We base our estimates onhistorical experience and on various other assumptions that we believe to be reasonable under the circumstances. Actual results may differ materially from these estimates under different assumptions or conditions. We continue to monitor significant estimates made during the preparation of our financial statements. Our significant accounting policies are summarized in Note 2 of our consolidated financial statements. While all these significant accounting policies impact our financial condition and results of operations, we view certain of these policies as critical. Policies determined to be critical are those policies that have the most significant impact on our financial statements and require management to use a greater degree of judgmentand estimates. Actual results may differ from those estimates. Our management believes that given current facts and circumstances, it is unlikely that applying any other reasonable judgments or estimate methodologies would cause effect on our consolidatedresults of operations, financial position or liquidity for the periods presented in this report. Revenue Recognition The Company recognizes revenue on arrangements in accordance with Securities and Exchange Commission Staff Accounting Bulletin No. 101, Revenue Recognition in Financial Statements and No. 104, Revenue Recognition.In all cases, revenue is recognized only when the price is fixed or determinable, persuasive evidence of an arrangement exists, the service is performed and collectability is reasonably assured. Recent Accounting Pronouncements In June 2010, the FASB replaced The Hierarchy of Generally Accepted Accounting Principles, with the FASB Accounting Standards CodificationTM (the Codification) as the source of authoritative accounting principles recognized by the FASB to be applied by nongovernmental entities in the preparation of financial statements in conformity with GAAP.Rules and interpretive releases of the Securities and Exchange Commission under authority of federal securities laws are also sources of authoritative GAAP for SEC registrants. The Codification was effective for financial statements issued for periods ending after September15, 2010. On January 1, 2010, the Company adopted new guidance that related to accounting for non-controlling interests in consolidated financial statements.The new accounting guidance states for entities to provide sufficient disclosures that clearly identify and distinguish between the interests of the parent and the interests of the non-controlling owners separately within the consolidated statement of financial condition within equity, but separate from the parent’s equity and separately on the face of the consolidated statement of operations.Further, the new guidance states that changes in a parent’s ownership interest while the parent retains its controlling financial interest in its subsidiary should be accounted for consistently and when a subsidiary is deconsolidated, any retained non-controlling equity investment in the former subsidiary should be initially measured at fair value.The adoption of this guidance had no impact on the Company. In June 2009, the FASB issued guidance which addresses whether instruments granted in share-based payment transactions are participating securities prior to vesting and, therefore, included in the earnings allocation in computing earnings per common share (EPS) under the two-class method. Unvested share-based payment awards that contain non-forfeitable rights to dividends or dividend equivalents (whether paid or unpaid) are participating securities and shall be included in the computation of EPS pursuant to the two-class method.This guidance was effective for financial statements issued for fiscal years beginning after December15, 2009, and interim periods within those years. All prior-period EPS data presented were to be adjusted retrospectively (including interim financial statements, summaries of earnings, and selected financial data) to conform to the provisions of this guidance. Since the Company's unvested restricted stock awards do not contain non-forfeitable rights to dividends, they are not included under the scope of this pronouncement, and therefore, the adoption of this guidance had no impact on the Company. 9 In May 2010, FASB issued new guidance relating to subsequent events and established general standards of accounting for and disclosure of events that occur after the balance sheet date but before financial statements are issued or are available to be issued. The new guidance sets forth: ●the period after the balance sheet date during which management of a reporting entity should evaluate events or transactions that may occur for potential recognition or disclosure in the financial statements; ●the circumstances under which an entity should recognize events or transactions occurring after the balance sheet date in its financial statements; and ●the disclosures that an entity should make about events or transactions that occurred after the balance sheet date. The Company has adopted the new guidance that was effective for financial statements issued for interim and annual periods ending after June15, 2010. In April 2010, the FASB amended existing guidance for determining whether impairment is other-than-temporary for debt securities.The guidance requires an entity to assess whether it intends to sell, or it is more likely than not that it will be required to sell, a security in an unrealized loss position before recovery of its amortized cost basis.If either of these criteria are met, the entire difference between amortized cost and fair value is recognized as impairment through earnings.For securities that do not meet the aforementioned criteria, the amount of impairment is split into two components as follows: 1)other-than-temporary impairment (OTTI) related to other factors, which is recognized in other comprehensive income and 2)OTTI related to credit loss, which must be recognized in the income statement. The credit loss is defined as the difference between the present value of the cash flows expected to be collected and the amortized cost basis.Additionally, disclosures about other-than-temporary impairments for debt and equity securities were expanded. This guidance was effective for interim and annual reporting periods ending after June15, 2010. The adoption of this guidance had no impact on the Company. FASB ASC Topic 825 “Financial Instruments” (formerly FSP SFAS 107-1 Interim Disclosures about Fair Value of Financial Instruments, which also amended APB Opinion No. 28 Interim Financial Reporting) was issued in April 2010. This Topic requires disclosures about fair value of financial instruments for interim reporting periods of publicly traded companies as well as in annual financial statements. The Topic is effective for interim reporting periods ending after June 15, 2010. Adoption of this Topic did not have a monetary effect on the financial position and results of operations of the Company, but resulted in expanded disclosures. In June 2010, the FASB changed the accounting guidance for the consolidation of variable interest entities. The current quantitative-based risks and rewards calculation for determining which enterprise is the primary beneficiary of the variable interest entity will be replaced with an approach focused on identifying which enterprise has the power to direct the activities of a variable interest entity and the obligation to absorb losses of the entity or the right to receive benefits from the entity. The new guidance will be effective for the Company beginning January 1, 2010. Management believes the adoption of this guidance will not have a material impact on the financial statements. In June 2010, the FASB changed the accounting guidance for transfers of financial assets. The new guidance increases the information that a reporting entity provides in its financial reports about a transfer of financial assets; the effects of a transfer on its statement of financial condition, financial performance and cash flows; and a continuing interest in transferred financial assets. In addition, the guidance amends various concepts associated with the accounting for transfers and servicing of financial assets and extinguishments of liabilities including removing the concept of qualified special purpose entities. This new guidance must be applied to transfers occurring on or after January 1, 2010.Management believes the adoption of this guidance will not have a material impact on the financial statements. In August 2010, the FASB updated its guidance for the fair value measurement of liabilities. The update provided clarification that in circumstances in which a quoted price in an active market for the identical liability is not available, a reporting entity is required to measure fair value of the liability using: (1) the quoted price of the identical liability when traded as an asset, (2) quoted prices for similar liabilities or similar liabilities when traded as assets, (3) an income approach, such as a present value technique, (4) a market approach such as the amount the reporting entity would pay to transfer the liability or enter into the identical liability. The update also states that a reporting entity would not adjust the fair value of a liability for restrictions that prevent the transfer of the liability. The updated liability fair value measurement guidance is effective as of September 30, 2010. This update did not have a material effect on the Company’s financial statements. In March 2009, FASB ASC Topic 815 “Derivative and Hedging” (formerly SFAS No. 161, Disclosures about Derivative Instruments and Hedging Activities) was issued. Topic 815 is intended to improve financial reporting about derivative instruments and hedging activities by requiring enhanced disclosures to enable investors to better understand their effects on an entity’s financial position, financial performance, and cash flows. Topic 815 is effective for financial statements issued for fiscal years and interim periods beginning after November 15, 2009, with early application encouraged. The Company does not expect that the adoption of Topic 815 will have a material impact on its consolidated financial statements. 10 In May 2009, FASB ASC Topic 105 “Generally Accepted Accounting Principles” (formerly SFAS No. 162, The Hierarchy of Generally Accepted Accounting Principles) was issued.This Topic identifies the sources of accounting principles and the framework for selecting the accounting principles to be used in the preparation of financial statements prepared in conformity with generally accepted accounting principles (GAAP) in the United States.The statement is effective November 15, 2009, and is not expected to result in changes to current practices nor have a material effect on the Company. In September 2opic 815 “Derivatives and Hedging” (which includes former FASB Staff Position (FSP) FAS 133-1 and FIN 45-4, Disclosures about Credit Derivatives and Financial Guarantees) was issued.This Topic requires companies that sell credit derivatives to disclose information that will enable financial statement users to assess the potential effect of the credit derivatives on the seller’s financial position, financial performance, and cash flows. Topic 815 is effective for interim and annual periods ending after November 15, 2009.This pronouncement is not expected to have an effect on the financial position and results of operations of the Company. In February 2009, FASB ASC Topic 860 “Transfers and Servicing” (which includes former FSP FAS 140-3, Accounting for Transfers of Financial Assets and Repurchase Financing Transactions) was issued, which provides guidance on accounting for a transfer of a financial asset and a repurchase financing.The Topic presumes that an initial transfer of a financial asset and a repurchase financing are considered part of the same arrangement under Topic 860.However, if certain criteria are met, the initial transfer and repurchase shall not be evaluated as a linked transaction and therefore evaluated separately under Topic 860.The Topic is effective for repurchase financing in which the initial transfer is entered in fiscal years beginning after November 15, 2009.The pronouncement did not have a material impact on the Company’s consolidated financial statements. In April 2009, FASB ASC Topic 350 “Intangibles – Goodwill and Other” (which includes former FSP 142-3) was issued which amends the list of factors an entity should consider in developing renewal of extension assumptions used in determining the useful life of recognized intangible assets under Topic 350.The new guidance applies to intangible assets that are acquired individually or with a group of other assets and to intangible assets acquired in both business combinations and asset acquisitions.The Topic is effective for financial statements issued for fiscal years beginning after December 15, 2009 and interim periods within those fiscal years.The guidance must be applied prospectively only to intangible assets acquired after the Topic’s effective date.This pronouncement did not have a material impact on the Company’s financial statements. Off-Balance Sheet Arrangements We do not have any off-balance sheet arrangements, financings, or other relationships with unconsolidated entities or other persons, also known as “special purpose entities” (SPEs). Item 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK. We do not hold any derivative instruments and do not engage in any hedging activities. 11 Item 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA. ENERGY & TECHNOLOGY, CORP. Audits of Financial Statements December 31, 2010 and 2009 Contents Report of Independent Registered Public Accounting Firm F-1 Basic Financial Statements Consolidated Balance Sheets F-2 - F-3 Consolidated Statements of Operations F-4 Consolidated Statements of Changes in Stockholders’ Equity F-5 Consolidated Statements of Cash Flows F-6 - F-7 Notes to Consolidated Financial Statements F-8 - F-21 Report of Independent Registered Public Accounting Firm To the Board of Directors Energy & Technology, Corp. Lafayette, Louisiana We have audited the accompanying consolidated balance sheets of Energy & Technology, Corp. (the “Company”) and its subsidiaries, Technical Industries, Inc. (TII), Energy Technology Manufacturing & Threading, LLC, and Energy Pipe, LLC (a variable interest entity) as of December 31, 2010 and 2009, and the related consolidated statements of operations, changes in stockholders’ equity, and cash flows for the years then ended.These consolidated financial statements are the responsibility of the Company's management.Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with the auditing standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the consolidated financial position of Energy and Technology, Corp. as of December 31, 2010 and 2009, and the results of its operations and its cash flows for the years then ended, in conformity with accounting principles generally accepted in the United States of America. We were not engaged to examine management’s assessment of the effectiveness of the Company’s internal control over financial reporting as of December 31, 2010, included in the Form 10-K and, accordingly, we do not express an opinion thereon. A Professional Accounting Corporation Metairie, Louisiana April 14, 2011 F-1 ENERGY & TECHNOLOGY, CORP. Consolidated Balance Sheets December 31, 2010 and 2009 Assets Current Assets Cash and Cash Equivalents $ $ Accounts Receivable Trade, Net Other Inventory Prepaid Expenses Deferred Tax Asset Total Current Assets Property and Equipment, Net Other Assets Patent, Net Deferred IPO Expenses Deposits Other Assets Total Other Assets Total Assets $ $ The accompanying notes are an integral part of these consolidated financial statements. F-2 ENERGY & TECHNOLOGY, CORP. Consolidated Balance Sheets (Continued) December 31, 2010 and 2009 Liabilities and Stockholders' Equity Current Liabilities Current Maturities of Notes Payable $ $ Accounts Payable Accrued Payroll and Payroll Liabilities Accrued Rent Customer Deposits Income Taxes Payable Total Current Liabilities Long-Term Liabilities Notes Payable Deferred Taxes Payable Due to Affiliates Total Long-Term Liabilities Stockholders' Equity Preferred Stock - $.001 Par Value; 10,000,000 Shares Authorized, None Issued - - Common Stock - $.001 Par Value; 250,000,000 Shares Authorized, 168,795,500 Shares and 50,000,000 shares Issued and Outstanding at December 31, 2010 and 2009, Respectively 0 Shares and 3,580,000 Shares Paid for but not Issued at December 31, 2010 and 2009, Respectively - Discount on Common Stock ) - Paid-In Capital Retained Earnings Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ The accompanying notes are an integral part of these consolidated financial statements. F-3 ENERGY & TECHNOLOGY, CORP. Consolidated Statements of Operations For the Years Ended December 31, 2010 and 2009 Revenues $ $ Cost of Revenues Depreciation Subcontract Labor Labor and Related Costs Materials and Supplies Insurance Other Costs Repairs and Maintenance Patent Amortization Total Cost of Revenues Gross Profit Operating Expenses Salaries and Wages Professional Services Bad Debts Other Rent Travel, Lodging and Meals Depreciation Office Supplies and Expenses Utilities Communications Repairs and Maintenance Total Operating Expenses (Loss) Income from Operations ) Other Income (Expense) Other Income (Expense) ) Loss on Disposal of Property and Equipment ) ) Investment Income Interest Expense ) ) Total Other Expense ) ) (Loss) Income Before Provision for Income Taxes ) Provision for Income Taxes ) Net (Loss) Income $ ) $ (Loss) Earnings per Share - Basic $ ) $ (Loss) Earnings per Share - Diluted $ ) $ The accompanying notes are an integral part of these consolidated financial statements. F-4 ENERGY & TECHNOLOGY CORP. Consolidated Statements of Changes in Stockholders' Equity For the Years Ended December 31, 2010 and 2009 Discount on Additional Total Common Stock Capital Paid-In Retained Stockholders' Shares Amount Stock Capital Earnings Equity Balance at January 1, 2009 $ $ ) $ $ $ Cancellation of Shares-Majority Shareholders ) ) - - Five for One Stock Split - ) - - Stock to be Issued in Exchange for Debt - - Net Income - Balance at December 31, 2009 - Bonus Shares Issued - - Shares Reissued to Majority Shareholders ) - - - Net Loss - ) ) Balance at December 31, 2010 $ $ ) $ $ $ The accompanying notes are an integral part of these consolidated financial statements. F-5 ENERGY & TECHNOLOGY, CORP. Consolidated Statements of Cash Flows For the Years Ended December 30, 2010 and 2009 Cash Flows from Operating Activities Net (Loss) Income $ ) $ Adjustments to Reconcile Net (Loss) Income to Net Cash (Used in) Provided by Operating Activities Bad Debts Depreciation Amortization of Patent Costs Loss on Disposal of Property and Equipment Deferred Income Taxes ) Issuance of Stock as Bonus - Changes in Assets and Liabilities Trade Receivables ) Other Receivables Inventory Prepaid Expenses Accounts Payable ) ) Accrued Payroll and Payroll Liabilities ) ) Income Taxes Payable ) ) Accrued Rent Net Cash (Used in) Provided by Operating Activities ) Cash Flows from Investing Activities Increase in Other Assets ) ) Proceeds from the Sale of Property and Equipment - Purchase of Property and Equipment ) ) Net Cash Used in Investing Activities ) ) Cash Flows from Financing Activities Payment of IPO Costs - ) Borrowings from Affiliates Proceeds from Borrowings from Notes Payable Principal Repayments on Notes Payable ) ) Net Cash Provided by Financing Activities Net (Decrease) Increase in Cash and Cash Equivalents ) Cash and Cash Equivalents, Beginning of Year Cash and Cash Equivalents, End of Year $ $ The accompanying notes are an integral part of these consolidated financial statements. F-6 ENERGY & TECHNOLOGY, CORP. Consolidated Statements of Cash Flows (Continued) For the Years Ended December 30, 2010 and 2009 Supplemental Disclosure of Cash Flow Information Cash Paid During the Period for Interest $ $ Cash Paid During the Period for Income Taxes $ $ Supplemental Disclosure of Noncash Investing and Financing Activities Purchase of Vehicle $ $
